Appeal from a judgment of the Erie County Court (Michael F. Pietruszka, J.), rendered March 27, 2006. The judgment convicted defendant, after a nonjury trial, of criminal possession of a weapon in the third degree and reckless endangerment in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, after a nonjury trial, of criminal possession of a weapon in the third degree (Penal Law § 265.02 [1]) and reckless endangerment in the first degree (§ 120.25). The verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). County Court’s resolution of credibility issues is entitled to great deference, and it cannot be said that the court failed to give the evidence the weight it should be accorded (see People v Lane, 7 NY3d 888 [2006]; People v Koonce, *108638 AD3d 1286 [2007], lv denied 9 NY3d 866 [2007]). The sentence is not unduly harsh or severe.
Contrary to the contention of defendant in his pro se supplemental brief, “[e]xigent circumstances . . . justified a warrantless entry into defendant’s house for the purpose of arresting him” (People v Lasso-Reina, 305 AD2d 121, 122 [2003], lv denied 100 NY2d 595 [2003]), and “the officers were justified in conducting a protective sweep of the premises, incident to defendant’s arrest, for safety purposes” (People v White, 291 AD2d 250, 250 [2002], lv denied 98 NY2d 682 [2002]). Present—Hurlbutt, J.P., Smith, Centra, Lunn and Fahey, JJ.